DETAILED ACTION
	This Office action is responsive to the Applicant’s communication filed 26 January 2022. In view of this communication, claims 1-20 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Argument
Applicant’s arguments, filed 26 January 2022, with respect to claim 1 have been fully considered and are persuasive. 
The Applicant’s first argument (pages 1-2 of the Remarks) states that the problems disclosed and solved in the instant application are not contemplated by Zhan. Applicant further argues that the combination of Igarishi and Zhan is not applicable to the instant invention, as Zhan discloses and addresses the prevention of blowholes in an aluminum material, rather than bronze or copper alloy. In an interview on 19 January 2022, Applicant’s representative presented these arguments to the Examiner and SPE Timothy Thompson. During this interview, it was agreed that an amendment to claim 1 to specify the material of the terminal as copper alloy should place independent claim 1, and all claims thereupon dependent, in condition for allowance. In view of the amendment made in accordance with the above, and a further search conducted by the Examiner and SPE Thompson, the grounds for rejection of independent claim 1 under 35 U.S.C. §103 have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, and all claims thereupon dependent, the prior art does not disclose, inter alia, a coil component comprising: 

A metal terminal that is connected to the central conductor of the wire and that includes a receiving portion that receives an end portion of the wire, and a weld nugget portion that is obtained by welding the central conductor and the receiving portion being configured on an end portion of the receiving portion in a direction in which an end of the wire is directed with the weld nugget portion expanding from a surface of the receiving portion along which the wire is disposed, and wherein 
an area ratio of a blowhole to a section of the weld nugget portion that is along an imaginary cut plane that is perpendicular to the surface of the receiving portion along which the wire is disposed is from 0% to 8.4%, and a central axis of the central conductor of the wire in the weld nugget portion extends along the imaginary cut plane, and 
the metal terminal is composed of a copper alloy.
The prior art does not disclose a coil component with the limitations recited above, wherein the metal terminal is composed of a copper alloy. Moreover, there is no disclosure in the prior art of these elements recited independently with motivation to combine them; therefore, the above limitations are neither anticipated nor rendered obvious by the prior art.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art:
Igarishi (US 2018/0261381 A1) discloses A coil component comprising a wire (61) that includes a linear, central conductor (63) and an insulating coating (65) that covers a circumferential surface of the central conductor (63); and (Igarashi et al. Fig. 3 shows wires 61 and 62 that have central conductors 63, 64 and with insulating covers 65, 66) a metal terminal (71) that is connected to the central conductor of the wire and that includes a receiving portion that receives an end portion of the wire (80), and a weld nugget portion (82) that is obtained by welding the central conductor (63) and the receiving portion (80) being configured on an end portion of the 
disposed, and (See Igarashi et al. Fig. 1B: a wire 61 is electrically connected with the terminal electrode 71; Igarashi et al. Fig. 4: a receiving part 80 of the terminal 71 receives an end of the wire 61; and Igarashi et al. Fig. 4: a weld nugget 82 is welded to the central conductor 63 and the receiving portion 80 in a direction in which an end of the wire 61 is directed with the weld nugget portion 82 expanding from a surface of the receiving portion 80 along which the wire is disposed)
Zhan (“Microstructure and porosity characteristics of 5A06 aluminum alloy joints using laser-MIG hybrid welding”) discloses an area ratio of a blowhole to a section of the weld nugget portion along which the wire is disposed is from 0% to 8.4%, more specifically 0% to 1.3%, and a central axis of the central conductor of the wire in the weld nugget portion extends along the imaginary cut plane. (See Zhan et al. Fig 4(a); the porosities of the joints, which are analogous to weld nuggets, are between 0.46 % and 2.75 %. Therefore, Zhan et al. discloses an area ratio of a blowhole to a section of the weld nugget portion. Further, as the conditions of the weld surface and process are continuous along the welded joint, it is understood that the quality of the joint is consistent along the joint in the direction of the fed wire; stating that a low porosity weld joint has a high level of micro-hardness where the formation of pores can lead to joint softening)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847